DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-12 as filed on 10/12/2020 are under examination in the instant office action.
Claims 13-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention(s), there being no allowable generic or linking claim. Election was made/treated as without traverse in the reply filed on 10/21/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-12 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0068919 (Chen et al), Anupama et al (“Value-added food: Single cell protein”. Biotechnology Advances, 2000, 18, pages 459-479) and US 2016/0338380 (Simpson et al).
The cited document US 2016/0068919 (Chen et al) discloses a composition comprising a biomass material of bacteria Clostridium tyrobutyricum in amount about 30% (par. 0068, lines 5-7; par. 0072, lines 5-7) grown on various feedstocks and bacterial fermentation products including at the very least a butyric acid (tables 1-2). The bacteria belonging to Clostridium tyrobutyricum is a spore-forming bacteria and, thus, cells contains endospores or bacterial cells are sporulated within the meaning of the claims.  The bacteria belonging to Clostridium tyrobutyricum are characterized by oval to rod “clostridial” morphological form within the meaning of the claims.  The cited document teaches that bacterial strain of the composition including Clostridium tyrobutyricum can be an engineered or genetically modified as long as it is able to produce butyric acid (last line of par. 0040; par. 006, lines 6-8). The cited document teaches that Clostridium tyrobutyricum is cultured or pre-cultured (par. 0068, 0072); and, thus, it is “adaptively evolved” within the meaning of the claims. The composition with bacterial biomass and its fermentation product is suitable for animal feed or food, and it includes bacteria cells; and thus, the composition is an animal feed product and/or a probiotic preparation within the meaning of the claims. The cited document also teaches incorporation of other bacteria including Clostridium butyricum (par. 0041; par. 0037, last 5 lines).
Thus, the cited document US 2016/0068919 (Chen et al) teaches the same product as claimed except that the cited document does not recognize protein content and amino acid contents in the bacterial cells of Clostridium tyrobutyricum.
However, it is well known that bacterial cells that are suitable and/or used as animal feeds commonly comprise about 50-83% of proteins, about 4.3-5.8% of lysine and about 2.2-3% of methionine (see reference by Aupama at table 6 on page 465) and that bacteria belonging to Clostridium species comprises more than 70% of protein, about 7% of lysine and about 1.7% of methionine (see US 2016/0338380 at par. 0061; par. 0016).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to provide a feed product with biomass of Clostridium tyrobutyricum as disclosed by US 2016/0068919 (Chen et al) as a protein and amino acid rich product suitable for animals with a reasonable expectation of success because bacterial biomass including biomass of representatives of Clostridium species is characterized by protein content of more than 70% of protein, nearly about 7% lysine and more than 1% of methionine as evidenced by the cited prior art references (Anupama and US 2016/0338380). 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Claims 1-12 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0068919 (Chen et al), Anupama et al (“Value-added food: Single cell protein”. Biotechnology Advances, 2000, 18, pages 459-479) and US 2016/0338380 (Simpson et al) as applied to claims 1 and 3-12 above, and further in view of US 2016/0338380 (Simpson et al).
The cited US 2016/0068919 (Chen et al), Anupama et al and US 2016/0338380 (Simpson et al) are relied upon as explained above. 
In particular, the cited US 2016/0068919 (Chen et al) teaches a product suitable as animal feed comprising biomass material of bacteria Clostridium tyrobutyricum. But US 2016/0068919 (Chen et al) is silent about bacteria Butyribacterium methylotrophicum. 
However, the cited US 2016/0338380 (Simpson et al) further teaches and suggests incorporation of biomass of bacteria Butyribacterium methylotrophicum, which is capable of growing of various feedstock substrates (table 1, line 4) into bacterial biomass-comprising compositions with various Clostridium (par. 0005; table 1) for providing animal feed compositions with high protein and amino acids contents (par. 0016) suitable for various animals (par. 0007). 
Although the cited US 2016/0338380 (Simpson et al) is silent about amounts of Butyribacterium methylotrophicum in the bacterial biomass-comprising product, the cited US 2016/0068919 (Chen et al) teaches and suggests to provide for about 30% of bacteria for growing on feedstock substrates as intended for bioconversion of feedstock substrates and making products suitable as animal feeds. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to add bacteria Butyribacterium methylotrophicum into bacterial biomass-comprising product of the cited US 2016/0068919 (Chen et al) with a reasonable expectation of success for providing compositions suitable as animal feeds because bacterial biomass is suitable for converting various feedstock substrates and producing high protein and amino acids containing products suitable as feeds for various animals. 
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
 Response to Arguments
Applicant's arguments filed on 4/05/2022 have been fully considered but they are not persuasive. 
With regard to claim rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0068919 (Chen et al), Anupama and US 2016/0338380 (Simpson et al) Applicants argue that the cited references alone or in commination do not teach or suggest subject matter of claim 1, as drawn to a feed ingredient with at least 20%  by weight of bacteria Clostridium tyrobutyricum, wherein the bacteria is characterized by high protein, lysine, and methionine contents. 
In particular with regard to the teaching by US 2016/0068919 (Chen et al) Applicant argue that the cited composition is not an animal feed composition but a co-culture including Clostridium tyrobutyricum, wherein 30% amount refers to bacterial inoculation amount as intended for further culturing or fermentation, and wherein Clostridium tyrobutyricum is not a “first” but a “third” bacteria in the cited co-culture composition. This argument is not persuasive because the cited composition comprises the same component such as bacteria Clostridium tyrobutyricum as required by claim 1 and in the same amount as required by the claim 1. Moreover, the claimed composition is open to incorporation of other bacteria as encompassed by claim language “comprising” (claims 1,  8-10) and because the claimed composition also comprises other bacteria (claim 12). The cited composition comprises same bacteria in same amount as claimed and it is intended for efficient utilization or conversion of organic feedstock and, thus, it is suitable as an organic feed including feed or feed additive for animals. The cited composition comprises same component and, thus, is capable of performing an intended use as a feed. The claimed invention is a composition of matter but not a method of using.   
Although the US 2016/0068919 (Chen et al) does not explicitly describe protein, lysine and methionine contents in the bacteria Clostridium tyrobutyricum, the other cited references demonstrate that the claimed amounts are reasonably expected to be within bacterial biomass (ref. by Anupama) including biomass of representatives of species of Clostridium (ref. by Simpson). 
Applicant argue that the cited references (Anupama and Simpson) do not explicitly describe characterization of bacteria Clostridium tyrobutyricum with regard to specific amounts of protein, lysine and methionine as claimed, and, thus, their teachings cannot be combined with the teaching by Chen. This argument is not persuasive because the cited prior art (Anupama and Simpson) provide for a reasonable expectation in obtaining about same contents of protein, lysine and methionine in bacterial biomass or at the very least in the similar ranges. Moreover, one of skill in the art can optimize culturing conditions, concentration and purification of final products. Besides, the specific amounts always depend on specific parameters including bacterial strain specific effects. The claimed bacteria are generic representative of species of Clostridium tyrobutyricum as claimed and as disclosed but not a specific strain in order to support concepts of some potentially unexpected results. The claimed amounts of protein, lysine and methionine are what is commonly expected for bacteria.
With regard to claim rejection under 35 U.S.C. 103 as being unpatentable over US2016/0068919 (Chen et al), Anupama et al and US 2016/0338380 (Simpson et al) and further in view of US 2016/0338380 (Simpson et al)  Applicants argued that Simpson does not explicitly teach addition of Butyribacterium methylotrophicum to a co-culture with Clostridium tyrobutyricum. 
This argument is not persuasive because although US 2016/0338380 (Simpson et al) does not explicitly teach a combination of Clostridium tyrobutyricum with Butyribacterium methylotrophicum but it clearly suggests incorporation of biomass of bacteria Butyribacterium methylotrophicum, which is capable of growing of various feedstock substrates (table 1, line 4), into bacterial biomass-comprising compositions with various Clostridium (par. 0005; table 1) as intended for providing animal feed compositions with high protein and amino acids contents (par. 0016) suitable for various animals (par. 0007). The bacteria Clostridium tyrobutyricum is clearly capable to convert various organic substrates in bacterial co-cultures as taught by  US 2016/0068919 (Chen et al). Thus, a combination Clostridium tyrobutyricum with Butyribacterium methylotrophicum is an obvious variant of bacterial co-cultures suitable for converting various organic substrates and, thus, as animal feed additives. 
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
July 7, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653